


Exhibit 10.49

THIRD AMENDMENT TO THE LEASE

DATED JUNE 11, 1998 BY AND BETWEEN


ASSET GROWTH PARTNERS, LTD AS LESSOR

and PHARSIGHT CORPORATION as LESSEE

 

This Third Amendment dated January 31, 2003 shall amend the above referenced
agreement, as amended, (the “Lease”) as follows:

 

1.               As of February 1, 2003 (the “Effective Date”), the Lessee shall
receive a monthly credit of Thirty-Three Thousand Seven Hundred Fifty and 00/100
dollars ($33,750.00) through the end of the Lease term, for a total credit of
Two Hundred Seventy Thousand and 00/100 dollars ($270,000.00).

 

2.               Within fifteen (15) days of the Effective Date, the letter of
credit security deposit as described in Section 1.9 of the Lease shall be
returned to Lessee.  Lessor shall retain the cash security deposit of One
Hundred Sixteen Thousand Eight Hundred and 00/100 dollars ($116,800.00).

 

3.               Lessor shall build out approximately 726 sq. ft. of office
space adjacent to Suite 240, for use by Sublessee, Mobilearia, as shown in
Exhibit A (the “Sublessee Expansion Space”).  Lessor and Sublessee shall be
responsible for any and all costs associated with such build-out.

 

4.               Lessor shall provide an allowance of $20,228 toward the cost of
Lessee’s relocation to the approximate 10,114 sq. ft. designated as the “New
Pharsight Suite” on the attached Exhibit A, said allowance to be given as a
credit against Lessee’s April 2003 rent.

 

5.               No later than June 15, 2003, Lessee shall vacate the 16,000 sf
in the existing Suite 200 (the “Vacated Premises”) and relocate to the New
Pharsight Suite. Lessee shall surrender possession of Suite 200 to Lessor and
shall leave all furniture, wiring and racking in place in the existing Suite
200, and title to said furniture, wiring and racking shall transfer to Lessor as
of June 15, 2003.  In addition, Lessee shall surrender possession of the
furniture, wiring and racking in place in Suite 240.

 

6.               Upon occupation, the New Pharsight Suite shall be known as
Suite 200, and shall be temporarily redefined to be 10,114 rentable square
feet.  The actual final rentable square footage shall be confirmed upon
completion of final build-out and prior to Lessee’s occupation of the New
Pharsight Suite.

 

7.               Lessor will endeavor to lease the Vacated Premises and any rent
received by Lessor from the time of Lessee’s vacation of the Vacated Premises
until the expiration of Lessee’s original Lease term on September 26, 2003 shall
be shared equally with Lessee, after deducting the amortized cost of tenant
improvements and lease commissions from rent.

 

8.               As of September 25, 2003, the Premises shall be redefined to be
Suite 200, consisting of approximately 10,114 sq. ft. as indicated on Exhibit B.

 

9.               The Lease shall be extended for a period of two years, to
expire on September 30, 2005.

 

10.         Rent for the extended term shall be as follows:

 

9/25/03 — 9/26/04                                $2.50 sq. ft.

9/26/04 — 9/30/05                                $2.60 sq. ft.

 

11.         The Base Year during the extended term shall be revised to be 2004,
and Lessee’s Share of Operating Expense Increase under Paragraph 1.10 of the
Lease shall be revised to be 8.62%.

 

12.         The parties hereby represent that there are no brokers due a
commission in connection with this transaction.  Should either party elect to
have representation, then that party shall be responsible for payment of any
leasing commissions due.

 

13.         All other terms and conditions of the Lease shall remain unchanged.

 

[SIGNATURE PAGE TO FOLLOW.]

 

--------------------------------------------------------------------------------


 

 

LESSOR:

 

LESSEE:

 

ASSET GROWTH PARTNERS, LTD.

 

PHARSIGHT CORPORATION

 

A California Limited Partnership

 

a Delaware Corporation

 

 

 

 

 

By:

Rees Properties, Inc.

 

 

 

 

General Partner

 

 

 

 

 

 

 

/s/  Thomas J. Rees

 

/s/ Charles Faas

 

Thomas J. Rees

 

Charles Faas

 

President

 

Vice President, Finance

 

 

 

 

 

Date:

February 18, 2003

 

Date:

March 3, 2003

 

 

 

--------------------------------------------------------------------------------

